        Case
         Case1:16-cv-08569-LAP
              1:16-cv-08569-LAP Document
                                 Document217-5
                                          220 Filed
                                               Filed02/12/21
                                                     02/11/21 Page
                                                               Page11ofof11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PETERSEN ENERGÍA INVERSORA, S.A.U. and
PETERSEN ENERGÍA, S.A.U.,

                                  Plaintiffs,

               -against-

ARGENTINE REPUBLIC and YPF S.A.,
                                                                  Case Nos.:
                                  Defendants.
                                                                  1:15-cv-02739-LAP
                                                                  1:16-cv-08569-LAP
ETON PARK CAPITAL MANAGEMENT, L.P.,
ETON PARK MASTER FUND, LTD., and
ETON PARK FUND, L.P.,

                                  Plaintiffs,

               -against-

ARGENTINE REPUBLIC and YPF S.A.,

                                  Defendants.


                                     [PROPOSED] ORDER

       Before the Court is Plaintiffs’ February 11, 2021 letter motion requesting to file under

seal (i) portions of Plaintiffs’ Pre-Motion Conference Letter and Report Regarding Status of

Discovery, filed February 11, 2021 (the “Report”); and (ii) portions of Exhibits 6 – 8 to the

Report. Upon review of the letter motion, it is hereby ORDERED that:

       Plaintiffs’ letter motion is GRANTED.

                          February 2021.
                12 day of _________,
SO ORDERED this ___

                                                     ________________________________
                                                     LORETTA A. PRESKA
                                                     Senior United States District Judge
